Opinion by
Beaver. J.,
Decedent in the second clause of his will made provision for his widow in part as follows :
“ Second. I give, devise and bequeath to my beloved wife, Emily Dalrymple, in case she shall be living at the time of my death, the sum of $5,000, to be received by her in full payment of all moneys received by me from her or from her father or his estate.
“ I also give, devise and bequeath to my said wife .... the use and occupation during her lifetime of my farms in the town *295of Wells, Bradford County, Pa., together with the use of the cows that may be on said farms at the time of my death.”
In the fifth clause of his will-he provided as follows:
“ Upon the death of my said wife I give, devise and bequeath to my son-in-law Wisner J. Roy, in trust for the benefit of the children of my said son Charles by his present wife, Emma M., all the rest, residue and remainder of my farms in the town of Wells, Bradford County, Pa., together with the cows and other stock or personal property which shall be upon the farm which I term the Beckwith farm, where Buell now resides.”
The seventh clause of the will provides as follows:
“ All the rest, residue and remainder of the property and estate of which I may die seized or possessed, not hereinbefore specifically devised and bequeathed, I hereby devise and bequeath to my two daughters, Clara Roy and Cora Dalrymple, share and share alike.”
A considerable amount of personal property found upon the farm last mentioned was sold by the executors and the proceeds paid to the widow on account of the bequest of 15,000 contained in the first paragraph of the second clause herein quoted. It was admitted before the auditor that there were funds in the hands of the executors exclusive of the proceeds of the personal property so sold to pay the said bequest of 15,000. The sole question before the auditor, therefore, was whether or not the proceeds of the personal property other than the cows which belonged to the widow for life, should be paid to Wisner J. Roy, as trustee for the children of the testator’s son Charles or whether indirectly the amount so paid to the widow should inure to the benefit of the residuary estate.
The auditor, after carefully summarizing the facts, reaches the conclusion of law that the testator intended the personal property above mentioned to go to the trustee of the children of his son Charles and that, it having been sold, the proceeds thereof should be paid to him. This finding was, after careful consideration, approved by the court, below. This conclusion was reached in recognition of the general rule that the intention of the testator must govern in the construction of a will. The auditor finds that the testator “ did not intend to die intestate as to any part of his estate, he having made a complete disposal of it by his will, and also that he intended the personal *296property upon the Beckwith farm other than the cows to be held by the trustee in trust for the benefit of the children of his son Charles. In these conclusions, fully discussed by the auditor and' affirmed by the court in a full opinion, we concur. It is not necessary here to repeat or enlarge upon the discussion. The reasons given by the auditor and the court below fully sustain the conclusions reached and upon them we are of the opinion that the decree of the court should be affirmed.
Decree affirmed and appeal dismissed at the costs of the appellant.